Citation Nr: 0218736	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU), for the purpose of accrued benefits.

(The issues of entitlement to service connection for the 
cause of the veteran's death and eligibility for 
Dependents' Educational Assistance (DEA) benefits under 
the provisions of 38 U.S.C.A. Chapter 35 will be the 
subject of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to 
April 1945.  The veteran died in December 2000.  The 
appellant is the widow of the veteran.

This matter comes before the Board on appeal from a 
November 2001 rating decision by the RO. 

The Board is undertaking additional development on the 
issue of entitlement to service connection for the cause 
of the veteran's death pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When the additional 
evidentiary development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response from the appellant, 
the Board will prepare a separate decision addressing this 
issue, and addressing the issue of eligibility for DEA 
benefits, which issue is affected by the outcome of the 
cause of death claim.


FINDINGS OF FACT

1.  At the time of his death in December 2000, the veteran 
had the following service-connected disabilities:  
duodenal ulcer, evaluated as 40 percent disabling and 
generalized anxiety disorder, evaluated as 30 percent 
disabling, with a combined rating of 60 percent.

2.  The highest level of education attained by the veteran 
was the eighth grade.  He did not have any significant 
professional training; he was self-employed as a clock and 
watch repairman from 1951 until 1982.

3.  At the time of his death, the veteran had a claim 
pending for entitlement to TDIU, which he had initially 
filed in October 1997 and which the Board had remanded in 
July 2000.

4.  The medical evidence available at the time of the 
veteran's death does not show that his service-connected 
disabilities were of such nature and severity as to 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulation governing claims for accrued 
benefits state that, upon the death of a veteran, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) to which he was entitled at death under 
existing ratings or decisions, or those based on evidence 
in the file at the date of death, and due and unpaid for a 
period not to exceed two years prior to death, may be paid 
to certain persons such as his surviving spouse.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  This law and 
regulation essentially places the widow appellant in the 
deceased veteran's shoes, entitling her to all 
"derivative" benefits arising from his entitlement at the 
time of his death, but ultimately subject, however, to a 
maximum two-year time limitation immediately preceding the 
date of his death for the actual payment of compensation 
on an accrued basis.  

The record establishes that the veteran's formal 
application for TDIU (VA Form 21-8940) was received in 
October 1997.  The RO denied entitlement to TDIU by rating 
action of November 2001, which the veteran appealed to the 
Board.  In a July 2000 decision, the Board remanded the 
issue.  In December 2000, the veteran died.  In February 
2001, the veteran's surviving spouse filed her claim for 
accrued benefits.  Consequently, the Board finds that the 
pending claim at the time of the veteran's death consisted 
of entitlement to TDIU.

Prior to his death, the veteran claimed that he had become 
unemployable due to his service-connected disabilities.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2002).  

Here, the veteran's service-connected disabilities in this 
case consisted of duodenal ulcer, evaluated at 40 percent, 
and anxiety, evaluated at 30 percent, with a combined 
rating of 60 percent.  38 C.F.R. § 4.25.  As such, the 
veteran did not meet the basic criteria for consideration 
for entitlement to TDIU on a schedular basis since his 
40 percent rating for service-connected duodenal ulcer or 
30 percent rating for anxiety does not, alone, satisfy the 
percentage requirements of 38 C.F.R. § 4.16.  
Nevertheless, it should be pointed out that the veteran 
may be entitled to TDIU on an extraschedular basis if it 
is established that he was unable to secure or follow 
substantially gainful employment as a result of service-
connected disability.  38 C.F.R. § 4.16(b).  Consequently, 
an issue before the Board is whether the veteran's 
service-connected duodenal ulcer and anxiety precluded him 
from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The fact that a veteran may be unemployed or 
has difficulty obtaining employment is not determinative.  
The ultimate question is whether the veteran, because of 
his service-connected disability, was incapable of 
performing the physical and mental acts required by 
employment, not whether he could find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an 
inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. 
§§ 4.14, 4.19.  In making its determination, VA considers 
such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In the veteran's case, he had completed eight years of 
education.  He had not reported any relevant vocational 
training after service.  A work history, compiled from 
information reported by the veteran on his several claims 
forms, and examination reports shows that, in 1951, the 
veteran worked as a jeweler, where he was self employed as 
a clock and watch repairman, until he stopped working full 
time in 1982.  The veteran did not work at all from 1982 
until his death in December 2000, when he was 80 years 
old.  There is no evidence that he was ever awarded Social 
Security Administration disability benefits because of an 
inability to maintain employment.

The record reflects that, in December 2000, the veteran 
died from a hemorrhagic shock due to a ruptured abdominal 
aortic aneurysm.  The record shows that, prior to his 
death, he underwent surgery to repair his ruptured 
abdominal aortic aneurysm.  He exhibited significant 
hemodynamic instability throughout the operative treatment 
and severe coagulopathy.  Two hours following his arrival 
in intensive care, the veteran died to due to hemorrhagic 
shock and coagulopathy.

Prior to the veteran's death, VA treatment records show 
that he was treated for severe low back pain with 
radiculopathy in August 1984, and pneumonia in June 1988.  
There are no treatment records until December 1997, when 
VA last examined the veteran.  Such examination reports 
show that the veteran's service-connected disabilities did 
not render him unemployable.  VA examination reports show 
that the veteran's anxiety was at least moderately severe.  
The examiner opined that the veteran's anxiety, of 
moderate severity, had interfered with a broader range of 
employment opportunities and required retraining but 
provided a Global Assessment Functioning score of 65, 
which is indicative of mild psychiatric symptoms.  In 
other words, although service-connected anxiety might have 
interfered with employment, the veteran's anxiety cannot 
be said to have been of such nature and severity as to 
prevent him from securing or following a substantially 
gainful occupation.  Moreover, the veteran's service-
connected ulcer, which he had had problems with since 
discharge from service, also cannot be said to have 
prevented him from securing or following a substantially 
gainful occupation.  In summary, there is no medical 
evidence or opinion that, after he last worked in 1982, he 
was unable to work due to his service-connected anxiety 
and ulcer disability.  While the Board recognizes that the 
veteran experienced various medical problems, assignment 
of a total disability evaluation must be based solely upon 
the impairment due to service-connected disabilities.  In 
sum, the evidence does not indicate that the combined 
effect of service-connected disability resulted in the 
veteran being unable to work.  Accordingly, the 
preponderance of the evidence is against the claim for 
TDIU benefits.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating claims.  With respect to the duty 
to notify, VA must inform the claimant of information 
"that is necessary to substantiate the claim" for benefits 
(codified as amended at 38 U.S.C.A. § 5103).  Second, 
38 U.S.C.A. § 5103A sets out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The 
required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the appellant's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran or appellant, to 
complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to 
be provided to advise that if such information or evidence 
is not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

In this case, VA informed the appellant of which 
information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain 
on her behalf.  In reviewing the amended § 5103(a), the 
Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  The record reflects 
that the appellant has been advised as to the law and 
regulations governing her claim for accrued benefits.  

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA 
must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, however, the Board believes that, given the 
nature of an accrued benefits claim, additional 
development of the record is not at issue since the 
evaluation of this claim is based upon the record as it is 
constituted at the time of the veteran's death.  (There 
has been no indication that records constructively of 
record were not placed in the file.)

Given that VA has satisfied its duties to notify and to 
assist the appellant in this case, a remand for further 
action under the VCAA will serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of this claim and further expending of 
VA's resources are not warranted.  




								(Continued on next 
page)

ORDER

Entitlement to TDIU for the purpose of accrued benefits is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

